Citation Nr: 1509429	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  13-03 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA compensation in the calculated amount of $1,484.10, to include the issue of whether the debt was properly created.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The Veteran had active service from August 1985 to June 1995, from February to October 2003, from June 2009 to February 2010, and from November 2013 to April 2014.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a December 2012 decision by the VA Committee on Waivers and Compromises at the RO in Milwaukee, Wisconsin, which denied entitlement to a waiver of recovery of an overpayment of VA compensation in the calculated amount of $1,484.10.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a February 2013 statement, submitted with his VA Form 9 (substantive appeal), the Veteran requested a personal hearing before a Decision Review Officer (DRO) of the RO.  He is entitled to this hearing before the Board adjudicates his appeal. See 38 C.F.R. § 3.103(c) (2014).  This hearing has not yet been held, and must be scheduled by the RO.

The Board notes that in correspondence dated in February 2013, the Veteran stated that he has submitted a corrected copy of his financial status report (VA Form 5655) to the VA Debt Management Center.  On remand, the AOJ should attempt to locate this document and associate it with the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of the Veteran's corrected financial status report (VA Form 5655), which he reportedly mailed to the VA Debt Management Center, and associate it with his paper or electronic claims file.  


2.  Schedule the requested DRO hearing at the next available opportunity.  Notify the Veteran of the date, time, and location of this hearing, and put a copy of this letter in his claims file. 

3.   Once the Veteran has been afforded this requested hearing, or in the event that he withdraws his hearing request or fails to appear on the date scheduled, return the file to the Board for further appellate consideration of his claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



